682 S.E.2d 208 (2009)
In the Matter of D.S. appealed by State.
No. 273PA09.
Supreme Court of North Carolina.
August 27, 2009.
Peter Wood, for D.S. (Juvenile).
Latoya B. Powell, Assistant Attorney General, Robert Montgomery, Special Deputy Attorney General, for State of North Carolina.

ORDER
Upon consideration of the petition filed by State of NC on the 7th of July 2009 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
Allowed by order of the Court in conference, this the 27th of August 2009.
Upon consideration of the petition filed on the 6th of July 2009 by State of NC in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
Allowed by order of the Court in conference, this the 27th of August 2009.
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this Court within the times allowed and in *209 the manner provided by Appellate Rule 15(g)(2).